PER CURIAM.
We have for review Ball v. Arends, 697 So.2d 523 (Fla. 1st DCA 1997), which certified conflict with Tampa Letter Carriers, Inc. v. Mack, 649 So.2d 890 (Fla. 2d DCA 1995), and Special’s Trading Co. v. International Consumer Corp., 679 So.2d 369 (Fla. 4th DCA 1996), concerning the issue of a defendant’s entitlement to an award of an attorney’s fee after the plaintiff voluntarily dismisses the complaint. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In MX Investments, Inc. v. Crawford, 700 So.2d 640 (Fla.1997), we resolved this conflict by approving the decision of the district court below. Therefore, we approve the First District’s decision in Arends based on our decision in MX Investments.
It is so ordered.
KOGAN, C.J., OVERTON, SHAW, HARDING, WELLS and ANSTEAD, JJ., and GRIMES, Senior Justice, concur.